      Case 2:20-cv-01576-JAD-DJA Document 3 Filed 09/02/20 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    MARKQWON ALLEN,                                        Case No. 2:20-cv-01576-JAD-DJA
 7                            Plaintiff,
                                                             ORDER
 8          v.
 9    AUSTIN BONE, et al.,
10                            Defendants.
11

12           Presently before the Court is Plaintiff Markqwon Allen’s Motion/application to proceed in

13   forma pauperis (ECF No. 1), filed August 24, 2020. The Court will deny it as it is incomplete.

14   Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an incarcerated plaintiff seeking to

15   proceed without paying the filing fee must complete an application to proceed IFP and attach (1)

16   an inmate account statement for the past six months, and (2) a financial certificate from the

17   institution where he is incarcerated certifying the amount of funds in plaintiff’s inmate trust

18   account at the institution. If the plaintiff has been incarcerated at the institution for fewer than six

19   months, the certificate must show the account’s activity for the shortened period. LSR 1-2.

20           Here, Plaintiff’s IFP application is incomplete because although he indicates an officer

21   failed to sign, he did not provide a completed financial certificate. Additionally, Plaintiff did not

22   submit an inmate account statement for the past six months. The Court therefore will deny

23   Plaintiff’s IFP application without prejudice. The Court will provide Plaintiff with one more

24   opportunity to properly complete his IFP application or pay the full filing fee for this action. If

25   Plaintiff chooses to file a another IFP application, then he must file a complete application

26   including all the documents referenced in this Order along with his entire proposed complaint.

27           IT IS THEREFORE ORDERED that Plaintiff’s Motion/Application to Proceed In Forma

28   Pauperis (ECF No. 1) is denied without prejudice.
      Case 2:20-cv-01576-JAD-DJA Document 3 Filed 09/02/20 Page 2 of 2




 1             IT IS FURTHER ORDERED that the Clerk of Court must send Plaintiff a blank

 2   application to proceed in forma pauperis by an inmate as well as the accompanying instruction

 3   packet.

 4             IT IS FURTHER ORDERED that by September 30, 2020, plaintiff must either: (1) file a

 5   complete application to proceed in forma pauperis, on the correct form with complete financial

 6   attachments, or (2) pay the full $400 fee for filing a civil action, which includes the $350 filing

 7   fee and the $50 administrative fee.

 8             IT IS FURTHER ORDERED that failure to timely comply with this order may result in a

 9   recommendation that this case be dismissed.

10             DATED: September 2, 2020.

11

12
                                                           DANIEL J. ALBREGTS
13                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
